Exhibit 10.1

CONFORMED COPY

AMENDMENT NUMBER ONE TO DIRECTOR APPOINTMENT AGREEMENT

AMENDMENT NUMBER ONE (this “Amendment”), dated as of May 7, 2013, to that
certain Director Appointment Agreement, dated as of June 8, 2012 (the
“Agreement”), by and among the persons and entities listed on Schedule A thereto
(collectively, the “Icahn Group”, and individually a “member” of the Icahn
Group) and WebMD Health Corp., a Delaware corporation (the “Company”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Agreement.

WHEREAS, the Icahn Group and the Company entered into the Agreement pursuant to
which, among other things, (i) the Company agreed to increase the size of the
Board from eleven to twelve directors and to appoint the Icahn Suggested Nominee
as a Class II director on the Board (with a term expiring at the 2013 annual
meeting of stockholders), and (ii) the Icahn Group agreed to be bound by certain
restrictions for the duration of the Standstill Period, in each case upon the
terms and subject to the conditions set forth therein; and

WHEREAS, the parties hereto desire to amend the Agreement as set forth in this
Amendment in accordance with Section 10 thereof.

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Amendment hereby agree as follows:

Section 1. Amendment to Section 1.

(a) Subsection (a) is hereby deleted in its entirety and replaced with the
following:

“effective on or prior to 2013 annual meeting of stockholders, to appoint David
Schechter, who is currently on the Board, or his Replacement (as hereinafter
defined) (the “Icahn Suggested Nominee”) as a Class III director on the board of
directors of the Company (the “Board”) with a term expiring at the 2014 annual
meeting of stockholders;”.

(b) Subsection (c) is hereby amended by: (i) deleting the words “once on the
Board” appearing in the first line therein and (ii) deleting the phrase “2013
annual meeting” in each place it appears therein and replacing it in each such
place with “2014 annual meeting”.

Section 2. Amendment to Section 2.

(a) Subsection (a) is hereby amended by (i) deleting the phrase “2013 Annual
Meeting” and replacing it with “2014 annual meeting of stockholders” as it
appears in the fourth line therein, and (ii) deleting the phrase “2013 annual
meeting” and replacing it with “2014 annual meeting” in the seventh and 10th
line therein.



--------------------------------------------------------------------------------

(b) Subsection (a)(v) is hereby amended by deleting the phrase” “2012 Annual
Meeting” and replacing it with “2013 annual meeting of stockholders”.

(c) Subsection (d) is hereby amended by (i) deleting the phrase “2013 annual
meeting” in the first place it appears therein and replacing it in such place
with “2014 annual meeting”, and (ii) inserting “or 2014 annual meeting of
stockholders” directly following the phrase “2013 annual meeting of
stockholders” in the second place it appears therein.

(d) Section 2 is hereby amended to insert the following as a new subsection (e):

“So long as the Company is not in breach of any of its obligations set forth in
this Agreement (which breach has not been cured within two (2) days’ written
notice from the Icahn Group), during the Standstill Period, each member of the
Icahn Group shall (1) cause, in the case of all Voting Securities owned of
record, and (2) instruct the record owner, in the case of all shares of Voting
Securities beneficially owned but not owned of record, directly or indirectly,
by it, or by any Icahn Affiliate, as of the record date for the 2013 annual
meeting of stockholders, in each case that are entitled to vote at the 2013
annual meeting of stockholders, to be present for quorum purposes and to be
voted, at the 2013 annual meeting of stockholders or at any adjournments or
postponements thereof, for any individuals nominated by the Board for election
at the 2013 annual meeting of stockholders who are members of the Board on the
date hereof.”

Section 3. Counterparts. This Amendment may be executed in two or more
counterparts which together shall constitute a single agreement.

Section 4. Full Force and Effect. Except as amended hereby, the Agreement shall
remain in full force and effect.

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment, or
caused the same to be executed by its duly authorized representative as of the
date first above written.

 

WEBMD HEALTH CORP. By:  

            /s/ Lewis H. Leicher

  Name: Lewis H. Leicher   Title:   Senior Vice President

 

2



--------------------------------------------------------------------------------

  ICAHN PARTNERS MASTER FUND LP   ICAHN PARTNERS MASTER FUND II LP   ICAHN
PARTNERS MASTER FUND III LP   ICAHN OFFSHORE LP   ICAHN PARTNERS LP   ICAHN
ONSHORE LP   BECKTON CORP.   HOPPER INVESTMENTS LLC      By:    Barberry Corp.,
its sole member   BARBERRY CORP.   HIGH RIVER LIMITED PARTNERSHIP      By:   
Hopper Investments LLC, general partner      By:    Barberry Corp., its sole
member      By:   

/s/ Keith Cozza

     Name:    Keith Cozza      Title:    Authorized Signatory   ICAHN CAPITAL LP
     By:    IPH GP LLC, its general partner      By:    Icahn Enterprises
Holdings L.P., its sole member      By:    Icahn Enterprises G.P. Inc., its
general partner   IPH GP LLC      By:    Icahn Enterprises Holdings L.P., its
sole member      By:    Icahn Enterprises G.P. Inc., its general partner   ICAHN
ENTERPRISES HOLDINGS L.P.      By:    Icahn Enterprises G.P. Inc., its general
partner   ICAHN ENTERPRISES G.P. INC.   By:   

/s/ Sung Hwan Cho

     Name: Sung Hwan Cho      Title: Chief Financial Officer     

/s/ Carl C. Icahn

     Carl C. Icahn     

/s/ Brett Icahn

     Brett Icahn     

/s/ David Schechter

     David Schechter

 

3



--------------------------------------------------------------------------------

SCHEDULE A

 

 

Barberry Corp.

Beckton Corp.

Icahn Capital LP

Icahn Enterprises Holdings L.P.

Icahn Enterprises G.P. Inc.

Icahn Offshore LP

Icahn Onshore LP

Icahn Partners LP

Icahn Partners Master Fund LP

Icahn Partners Master Fund II LP

Icahn Partners Master Fund III LP

IPH GP LLC

High River Limited Partnership

Hopper Investments LLC

Carl C. Icahn

Brett Icahn

David Schechter (and any Replacement thereof)